 

 

 

Case 1:20-cv-09156-UA Document 2 Filed 11/02/20 Page 1 of 13

 

 

RE care RECEIVED |
SDNY PRO SEC! CE SDNY PRO SE
phe 0: 1} -UNiT TD STA! nS DistRict CO .

Wn ae
Sout HERN DISTRICT OF N®

 
 
 
 

 

YuowWwe Feost

 

 

Write the full narne of each plaintiff, . CV.
‘ , mc , . (Include case number if one has been
_assigned}
-against- ae
COMPLAINT

ME fl 5+ fh = any te
Do you want a jury trial?
‘yes ONo

 

é

Write the full name of each defendant. you need more

space, please writé “see attached” in the space above and

attach an additional sheet of paper with the full list of

names. The names listed above must be identical-to those
> contsined in Section II.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
, with the court should therefore not contain: an individual's full social security number or full
- birth date; the full name of a’ persan known to be a minor; ora complete financial account —
number. A filing may include caly: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the jast four digits of a financial account number.’
See Federal Rule of Civil Proceduré 5.2.

Rev. 1/0/17 —

 

 
 

 

Case 1:20-cv-09156-UA Document 2 Filed 11/02/20 Page 2 of 13

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power), Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. Ina diversity case, no defendant may
be a citizen of the same State as any plaintiff.

‘What is the basis for federal!-court jurisdiction in your case?

-tederal Question

L1 Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

O AGuse.. OF Tower. Se

oe ws
\ a df et

“ Og Boo . ite. : - . : . 2, sore ae

B. If you checked Diversity of Citizenship
: . |
1. Citizenship of the parties
|
|

Of what State is each party a citizen?
Ae

The plaintiff , 2 , is a citizen of the State of
{Plaintiff's name) "

 

 

{State in which the person resides and intends to remain.}

or, if not lawfully admitted for permanent residence i in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2 —
 

Case 1:20-cv-09156-UA Document 2 Filed 11/02/20 Page 3 of 13

If the defendant is an individual:

The defendant, , 18 a citizen of the State of
(Defendant’s name}

 

4

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

IJ. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional ~
pages if needed.

Wvowwe faosTr

 

 

 

 

 

First Name Middle Initial Last Name
YO AWW STLLEET
Street Address
paw ORK Wee [O03 &
County, city State Zip Code
Vawe Yranne. 7a0s7 1 @ able Lam
Telephone Number Email Address (if available)

Page 3
 

Case 1:20-cv-09156-UA Document 2 Filed 11/02/20 Page 4 of 13

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the - .
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant ?:

Defendant 3:

Decpenidonrts sy
Dejgedomt hy ,

LAS fF

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

Leo
ao
2

 

County, City State Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address {or other address where defendant may be served)

ae . whose

 

County, City . State Zip Code

 

First Name Last Name

 

' Current Job Title (or other identifying information)

 

Current Work Address {or other address where defendant may be served)

 

County, City State Zip Code

Page 4

 

 
 

Case 1:20-cv-09156-UA Document 2 Filed 11/02/20 Page 5 of 13

  

me Defendant 4:
“ - First Name, Last Name

 

 

Current Job Titie (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City . mo State ' Zip Code

UL STATEMENT OF CLAIM

  

Place(s) of occurrence:

 

a fe

Date(s) of occurrence: : - : 3 _ Crbhor LE Joka. oe

State here briefly the FACTS that support yout case. Describe what happened, how you were .
harmed, and what each defendant personally did or failed to do that harmed you, Attach

additional pages if needed.

 

 

 

 

iad»

ae: "dat © ta tea bees | fist - = fecal niass
Lal tit enya Ls e

| ad Sem ent ee Rit

to Nish. Gases irate

UL. Leask AO_ BepCLs Watt “You vant a A peien

 

 

 

   

 

 

 

 

 

 

 

 
 

 

Case 1:20-cv-09156-UA Document 2 Filed 11/02/20 Page 6 of 13

Ls) a. Lieuth-turown uct, ZA. appaatek ADM.
MES trite te Laie A MAK oR fet pout a_ stem)
an Geant. vee a ae A ee
ee TL nat hash ne Biot Hine the dilen dhe le)
Ful. apten XZ" Sau. Che. " Leach Cin out Zo
head. Lhe. Above,
a o/h es The _Ciitbenk tite _€ lal ste as the

  

 

 

INJURIES:

i YOU Were injured as a resu!* of these actions, describe your injuries and what medical
raatment, if any, you requir: ‘d anc received.

If
+
ha

Pees PCL. La Vision, VAs rV 4 | bdeeant ure 3 Decking haattl anand, hapg iene»
Aust yey emaghhe pain, neck pain A cast Ai? - Plecked gates fo

hou iy & beable Sppre won» Sol ked, narrate boviadll « Woccowerti Cea

Dpactdodm, Expe since ty Hew Chet? Salen anklet.’ fleurmnn

hit OLA” how snad« Wcom POTABLE. MEWTHE Messu ne
IY. RELIEF

state briefly what money dzrnages or other relief you want the court to order.

Le weulh Nhe ti adh the cout: CE ficcag te
Grivel iuwertiguters At inyestigales .
ae _wleul ike £0 athe Low. canst td ov¥her. ther

wt

4 ve 2 . 7 e & - a ov noo ” ,.
Be -? we nd - oo 4 te ve Teil s oe
Miefeusheied$ Fi H on ine : fe or he inn =.” oe eae we ae ee A ye
4

2 ey ae Quotes
COUPONS ARE de [fei Cte ati haute BIVLIINS, age d

 

Pase 6

Nee

 
. FACT (2
Case 1:20-cv-09156-UA document’ ee? 02/20 Page 7 of 13

, Z Mexe Aah “yet: ANY CL ML. LUT weld Gee

ee Ciadiif”

That We iw Reference. Hb the Splelfett Benn putea

| Singttick, - and ‘grabs .

| FF agposs fo me Oennu is ative -— has Some type.
Veins,.aice on blend ve sseG,

Loe it auk claim ib — Chote. ade. Chom,

WASA that’s fet. free ‘Créinging Lee jul Measure

 

 

 

lo iad pabts “ond Ue SELAY Ht a Systou
| om Chee. SHA f“7e af astetotde Bounds v

Lo en dLissaggpi inched. wa Mb Ad: ft. Zz aon
elesplf but. by al Huo ies LZ xo eet Fy wh
| brash Mitse OY M232 can be Lrws}

      

Sooke a, breton Ait Lets te Visd- Ye brake
fy Aout whe Apeur _ Lecror and Li0s.

Zz felllewsed aud wok interest iv fou (Vilsy frond
la ch ZX Lett as Leegl Fee cme. cwct_ muy _Lavenite
ey aula With. an eamsiu in Shaubhes out “Cam on
4 riée Chées Lituagyp iaring saws Kkopreszo me mere,
WL, ameter log ance or) Che. rode aud woerlbweidle trifle ak
aos Chis “Lissag tte 3 ‘eg more,

: U/ :
°C he kh Lo Lucsinass
bile, aon Aching OSH ac Cea he a
(DB heucting inuggtinectuen, Zz am bwtling LBEA 8c peeedhebile
J bcaking iy iny teed Aiypsetead. hid

4

   

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-09156-UA Document fied(#4}02/20 Page 8 of 13

 

 

  

 

: a on [0/2701
Ke eited Z Wiz Leasthihy Base Lay). Macatee eit Site...

 

 

 

(D2 me! Plouco el Kan ‘aeclad/ Let ae. fe

enspthiing tte (OFAN

Lv (i ay taxes en) Me fpoewee. KEE. hue (2) Yeas
Nense fic’ Lim PsL BORA abide
Vyetlezv Maw aes fy Mit Map kK card! Ge re.

G2- 20 cer} fef2bf20 at BS pm carol B25. Fheaag
gare. bin & 16, 0v. o0-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-09156-UA Document 2 Filed 11/02/20 Page 9 of 13

 

A4 | Thursday, October 22, 2020

 

 

 

US. NEWS”

 

 

Obama Hits
Trail for His
Former VP —

' Making stuff up doesn’t make

By Ken Tuomas
AnD CaTHERINE Lucey

 

WASHINGTON—Former
President Obama returned to

the campaign trail Wednesday -

with a blistering critique of
President Trump’s handling of
the coronavirus pandemic,
while the president barn-
stormed the battleground state
of North Carolina as he seeks a

boost in the closing days of the :

race, ;

. Mr. Obama made. his first
fall campaign appearances in
Philadelphia, in one of the na-
tien’s top battleground States,
‘where he urged voters to sup-
port Democratic nominee Joe
Biden, his former vice presi-
dent. Mr. Obama said the presi-
dent had failed to deliver on
the most basic responsibilities
of the presidency: the health
and safety of the nation.

*T get that this president
wants full credit for the econ-
omy he inherited and zero
blame for the pandemic that he
ignored. But you know what,
the job doesn’t work.that Way,”

the former president said at a_

drive-in rally outside Citizens
Bank Park. “Tweeting at the
television doesn’t fix. things,

-Tally ini North Carolina, one of

people's lives better. You’ve got
to have a plan”

Referencing Mr. Trump’s
contraction of the cdronavirus
earlier this month, Mr. Obama
said: “Donald Trump isn’t sud-
denly going to protect all of us,
He can’t even take the ‘basic
steps to protect himself.”

Mr. Trump, who has repeat- .
edly criticized his predecessor
and sought to undo his major
policies, dismissed Mr. Obama's
criticism during an~ evening ©

about a dozen key competitive
states for both campaigns.

Before a massive outdoor
crowd in Gastonia, Mr. Trump
said, “There was nobody that
campaigned harder for crooked
Hillary Clinton,” returning to a
nickname he frequently used
for his 2016 rival. .

“He said, ‘he will not be our
president,’ but before that he
said, ‘he will not run.’ Then I
ran,” Mr. Trump said, “And he
said, ‘he will not get the nomi-
nation’ I got the nomination..
And he said, ‘he will not be our
president’ and I wor.

“The only one more unhappy
than Crooked Hillary that night
was Barack Hussein Obama,”

Mr. Trump said.

During his more than hour-
long remarks, -he framed the
race as a choice “between a
Trump stiper recovery or a Bi-
den super depression. It’s be-

‘tween a Trump boom and a Bi-
den lockdown.”

Mr. ¥rump declared the cor-
onavirus pandemic was “round-
ing a carner,” as new cases are
rising in the United States. He

Former President Obama, campaigning in Phi

    

said that unter Mr. Biden,"
oters and MS-13 killéns” would
roam’ free, refe to- the
criminal gang. And'hé said Mir,
Biden‘ would raise people's
taxes. Mr. Biden’s tax hike pli
would affect those rabii
$400,000 and above.

Mr. Trump also continued
his attacks on Mr. Biden’s son
Hunter ahd his international
business dealings. Seeking to

 
 
 

 

 
   
 

the president, *
win support fr
appealed to “Ar
ble moms,” pro
schools.
The dueling

current and forn
occupants came

less than two w
before the elec —
was off the cam
third ‘straight +

 

Week of Illness and Setbacks Shook Tru

Ww Micuart. €. ‘BENDER
REBECCA BALLHAUS

 

*  “TON—In the days
dehate Sept 29

 

 
Case 1:20-cv-09156-UA Document2 Filed 11/02/20 Page-10 of 13

4 Thursday, October 22, 2020|A3 7

U.S. NEWS

 

 

NASA Captures a Scene From a World 200 Million Miles Away

   
    
  
   

comments.

I Wednesday
‘“brasident
Mince Mr.
nate Repub-
eal, if one

blicans’
r concerns

     

_After a delicate snatch-and-grab asteroid encounter 200 million miles from
Earth, NASA mission engineers worked Wednesday to ensure their Osiris-REx
Space probe brings home a full measure of insights into the origins of the solar
system from the surface of an asteroid named Bennu. The first few images of
the encounter showed the robotic arm -brushing the. asteroid’s surface for about .
six seconds or so on Tuesday.

GODDARD/UNIVERSITY OF ARIZONA (2)

—Rohert Lee ‘Hotz ,

 

 

 
Case 1:20-cv-09156-UA Document 2 “Medshéafab2bage 11 of 13

 
  

A masking me. more Lipti8 SHG

have pate aetdiss coh. Dress on why mnedetel prec evisting

     
      

ZS smell Like mS if “the cbt Lenmetites
uy cten. tehixl Lhd ei) Ad pheato cyplipe
LS Glew gave te my “bishap atl Pegs. Ta kids
| Z atte wuettag ~ LE meete LZ Zz THIS tee
chittren — Z bie ails Pleat uuctre WS, briwaed!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:20-cv-09156-UA Document 2 Filed 11/02/20 Page 12 of 13

?

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;

and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

LE Cfo ii Those

Plaintiff's Signature

 
   

 

 

 

 

 

A LVOMME YOST
First Name Middle Initial Last Name
YO Ptr! DI REEF
Street Address .
aw. \ (oe a my a
LEELA Yeuke LE £00 SS
County, City . State Zip Code ;
LOWE Vienne o Fresd-/ Gers) Com
Telephone Number Email Address {if available}

I have ead the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

Cl¥és (No

If you do consent to receive documents electronically, submit the completed form with your
complaint. if you do not consent, please do not attach the form.

Page 7

 
 

 

 

Case 1:20-cv-09156-UA Document 2 Filed 11/02/20 Page 13 of 13

 

 

 

L000 KM NIK
izle BUlv2> Op,
SHadd4 40 LUNE
SAIWLS agercun

LUYKID As

Pt QUWY 2 AON 0202

301aj0 3S Od ANGS
GAAlaoSY

 

00 f MYER 4AN
re Milt Ye
BoM
